Exhibit 10.4

 

 



Execution Version

 



VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of July 10, 2019,
is entered into by and among Liberty Tax, Inc., a Delaware corporation
(“Liberty”), and certain stockholders of Liberty, each listed on Schedule A
hereto (each, a “Stockholder” and, collectively, the “Stockholders”). Except as
otherwise expressly provided herein, capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Business Combination
Agreement.

 

RECITALS

 

WHEREAS, concurrently with the execution of this Agreement, Liberty, Buddy’s
Newco, LLC, a Delaware limited liability company (“Buddy’s”), Franchise Group
New Holdco, LLC, a Delaware limited liability company and a direct wholly-owned
Subsidiary of Liberty (“New Holdco”), Franchise Group B Merger Sub, LLC, a
Delaware limited liability company and indirect wholly-owned Subsidiary of
Liberty (“Merger Sub”), and Vintage RTO, L.P., a Delaware limited partnership,
solely in its capacity as the representative of the Buddy’s members, have
entered into that certain Agreement of Merger and Business Combination
Agreement, dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the “Business Combination Agreement);

 

WHEREAS, (i) on the date hereof, Merger Sub was merged with and into Buddy’s
(the “Merger”), with Buddy’s surviving the Merger as an indirect wholly-owned
Subsidiary of Liberty and (ii) upon the consummation of the Merger (the
“Closing”), the units representing limited liability company interests in
Buddy’s were cancelled and converted into the right of the former holders
thereof to receive common units representing limited liability interests in New
Holdco and shares of voting non-economic preferred stock of Liberty, par value
$0.01 per share, in each case, in accordance with the terms and conditions of
the Business Combination Agreement;

 

WHEREAS, pursuant to the Business Combination Agreement, Liberty has agreed to
call, give notice of and hold a meeting of its stockholders (the “Liberty
Stockholder Meeting”) for the purposes of adopting the Liberty Charter
Amendments or, in lieu of holding the Liberty Stockholder Meeting, obtain the
approval of the Liberty Charter Amendments by the written consent of Liberty’s
stockholders;

 

WHEREAS, each Stockholder as of the Closing will be the beneficial owner (within
the meaning of Rule 13d-3 under the Exchange Act, which meaning will apply for
all purposes of this Agreement whenever the terms “beneficial owner,”
“beneficial ownership” or “own beneficially” are used) of shares of common stock
of Liberty, par value $0.01 per share (“Common Stock” or “Liberty Shares”), as
set forth on Schedule A hereto (such Liberty Shares with respect to each
Stockholder, the “Owned Shares”; the Owned Shares and any additional Liberty
Shares or other voting securities of Liberty of which such Stockholder acquires
record or beneficial ownership after the date hereof, including, without
limitation, by purchase, by grant, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities, such Stockholder’s
“Covered Shares”);

 



1

 

 

WHEREAS, as a condition and inducement to Liberty’s willingness to enter into
the Business Combination Agreement and to proceed with the transactions
contemplated thereby, Liberty and the Stockholders are entering into this
Agreement; and

 

WHEREAS, the Stockholders acknowledge that Liberty is entering into the Business
Combination Agreement in reliance on the representations, warranties, covenants
and other agreements of the Stockholders set forth in this Agreement and would
not enter into the Business Combination Agreement if any Stockholder did not
enter into this Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, Liberty and the Stockholders hereby agree as follows:

 

Section 1.               Agreement to Vote. Prior to the Termination Date, each
Stockholder irrevocably and unconditionally agrees that at any meeting of the
stockholders of Liberty (whether annual or special and whether or not an
adjourned or postponed meeting), however called, or in connection with any
written consent of the stockholders of Liberty, such Stockholder shall, and
shall cause its Affiliates that beneficially own any such Covered Shares to, (a)
when a meeting is held, appear at such meeting or otherwise cause the Covered
Shares to be counted as present thereat for the purpose of establishing a
quorum, and respond to each request by Liberty for written consent, if any and
(b) vote (or consent), or cause to be voted at such meeting (or validly execute
and return and cause such consent to be granted with respect to), all Covered
Shares (i) in favor of the Liberty Charter Amendments and any other matters
necessary for the authorization, approval or effectiveness of the Liberty
Charter Amendments and (ii) against any matter that would reasonably be expected
to impede, interfere with, delay, postpone or adversely affect the
authorization, approval or effectiveness of the Liberty Charter Amendments
(collectively, the “Covered Proposals”). Except as expressly set forth in this
Section 1 with respect to Covered Proposals, the Stockholders shall not be
restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the stockholders of Liberty.

 

Section 2.               Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)   If any Stockholder fails to take any of the actions set forth in Section 1
PROMPTLY OR AT ANY MEETING OF THE STOCKHOLDERS OF LIBERTY OR IN RESPONSE TO A
REQUEST FROM LIBERTY FOR ACTION BY WRITTEN CONSENT WITH RESPECT TO ANY COVERED
PROPOSALS, then eACH STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, THE MEMBERS OF
THE SPECIAL COMMITTEE AND ANY DESIGNEE THEREOF, EACH OF THEM INDIVIDUALLY, UNTIL
THE TERMINATION DATE, SUCH STOCKHOLDER’S IRREVOCABLE PROXY AND ATTORNEY IN FACT
(WITH FULL POWER OF SUBSTITUTION AND RE-SUBSTITUTION) TO VOTE THE COVERED SHARES
AS INDICATED IN SECTION 1 SOLELY WITH RESPECT TO THE COVERED PROPOSALS. EACH
STOCKHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE AND COUPLED WITH AN INTEREST
UNTIL THE TERMINATION DATE. EACH STOCKHOLDER WILL, UNTIL THE TERMINATION DATE,
TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY
TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY
GRANTED BY SUCH STOCKHOLDER WITH RESPECT TO VOTING THE COVERED SHARES AS
INDICATED IN SECTION 1 SOLELY WITH RESPECT TO THE COVERED PROPOSALS.

 



2

 

 

(b)   Notwithstanding the foregoing, the proxy and power of attorney granted in
this Section 2 shall expire automatically upon the termination of this
Agreement.

 

Section 3.               No Inconsistent Agreements. Each Stockholder hereby
represents, covenants and agrees that, except as contemplated by this Agreement,
such Stockholder (a) has not entered into, and shall not enter into at any time
prior to the Termination Date, any voting agreement or voting trust with respect
to any Covered Shares and (b) has not granted, and shall not grant at any time
prior to the Termination Date, a proxy or power of attorney with respect to any
Covered Shares, in either case, which is inconsistent with such Stockholder’s
obligations under this Agreement.

 

Section 4.               Termination. This Agreement shall automatically
terminate without any action by any party hereto and shall be of no further
force and effect upon the earliest to occur of (a) the approval by the Liberty
stockholders of the Liberty Charter Amendments and (b) the date that is twelve
(12) months after the date hereof (such earliest date being referred to herein
as the “Termination Date”); provided, that Sections 7, 8 and 11 to 24 shall
survive the termination of this Agreement, and Section 6(c) shall survive until
the completion of the Tender Offer. Notwithstanding anything to the contrary
contained herein, any liability incurred by any party hereto as a result of a
breach of a term or condition of this Agreement prior to any such termination
shall survive the termination of this Agreement.

 

Section 5.               Representations and Warranties of the Stockholders.
Each Stockholder, as to itself (severally and not jointly), hereby represents
and warrants to Liberty as of the date hereof as follows:

 

(a)               Such Stockholder is the beneficial owner of, and has good and
valid title to, the Owned Shares, free and clear of all Liens other than as
created by this Agreement and pursuant to applicable securities Laws. Such
Stockholder has sole voting power, sole power of disposition, sole power to
demand appraisal rights and sole power to agree to all of the matters set forth
in this Agreement, in each case with respect to all of such Owned Shares, with
no limitations, qualifications or restrictions on such rights, subject to
applicable securities laws and the terms of this Agreement. As of the date
hereof, other than the Owned Shares (and any equity awards relating thereto),
such Stockholder does not own beneficially or of record any (i) shares of
capital stock (including shares of Common Stock) or voting securities of
Liberty, (ii) securities of Liberty convertible into or exchangeable for shares
of capital stock (including shares of Common Stock) or voting securities of
Liberty or (iii) options or other rights to acquire from Liberty any capital
stock (including shares of Common Stock), voting securities or securities
convertible into or exchangeable for capital stock (including shares of Common
Stock) or voting securities of Liberty.

 



3

 

 

(b)               Each Stockholder has all requisite power (including, in the
case of a Stockholder that is an entity, corporate or other entity power) and
authority to execute and deliver this Agreement and to perform such
Stockholder’s obligations hereunder. This Agreement has been duly and validly
executed and delivered by such Stockholder and, assuming due authorization,
execution and delivery by Liberty, constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

(c)               Except for the applicable requirements of the Exchange Act or
the requirements of any applicable state securities Laws, (i) no filing with,
and no permit, authorization, consent or approval of, any Governmental Authority
is necessary on the part of such Stockholder for the execution, delivery and
performance of this Agreement by such Stockholder or the consummation by such
Stockholder of the transactions contemplated hereby and (ii) neither the
execution, delivery or performance of this Agreement by such Stockholder nor the
consummation by such Stockholder of the transactions contemplated hereby nor
compliance by such Stockholder with any of the provisions hereof shall (A)
result in any breach or violation of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on such property or asset
of such Stockholder pursuant to, any Contract to which such Stockholder is a
party or by which such Stockholder or any property or asset of such Stockholder
is bound or affected or (B) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Stockholder or any of such
Stockholder’s properties or assets, in each case other than as would not
restrict, prohibit or impair the exercise by Liberty of its rights under this
Agreement or have an adverse effect on such Stockholder’s ability to perform its
obligations hereunder.

 

(d)               There is no action, suit, investigation, complaint or other
proceeding pending against any such Stockholder, or, to the knowledge of such
Stockholder, threatened against such Stockholder that restricts or prohibits
(or, if successful, would restrict or prohibit) the exercise by Liberty of its
rights under this Agreement or the performance by any such Stockholder of such
Stockholder’s obligations under this Agreement.

 

(e)               Such Stockholder understands and acknowledges that Liberty is
entering into the Business Combination Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of such Stockholder contained herein.

 



4

 

 

Section 6.               Certain Covenants of the Stockholders. Each
Stockholder, for itself (severally and not jointly), hereby covenants and agrees
as follows:

 

(a)               Prohibited Transfers. Prior to the Termination Date, and
except as contemplated hereby, such Stockholder shall not (i) (x) tender into
any tender or exchange offer, (y) sell (constructively or otherwise), transfer,
pledge, hypothecate, grant, encumber, assign or otherwise dispose of
(collectively “Transfer”), or enter into any Contract, option, agreement or
other arrangement or understanding with respect to the Transfer of any of the
Covered Shares or beneficial ownership or voting power thereof or therein
(including by operation of law), (z) grant any proxies or powers of attorney,
deposit any Covered Shares into a voting trust or enter into a voting agreement
with respect to any Covered Shares or (ii) knowingly take any action that would
make any representation or warranty of such Stockholder contained herein untrue
or incorrect that would have the effect of preventing or delaying such
Stockholder from performing such Stockholder’s obligations under this Agreement;
provided, however, that the foregoing shall not prohibit any Transfer of Covered
Shares by a Stockholder (1) to an Affiliate of such Stockholder, (2) with the
prior written approval of the Special Committee, (3) in response to a tender or
exchange offer (other than the Tender Offer) that has been publicly announced
and approved or recommended by the Special Committee or the Liberty Board, (4)
if such Stockholder is an individual, (A) to such Stockholder’s spouse, (B) to
such Stockholder’s lineal ancestors, lineal descendants, siblings, cousins or
the spouses thereof, (C) to trusts for the benefit of such Stockholder or such
persons described in the immediately preceding sub-clause (B), (D) to
foundations established by such Stockholder or such persons described in the
preceding sub-clause (B) or Affiliates thereof or (E) by way of bequest or
inheritance upon death or (5) if such Stockholder is an entity, to such
Stockholder’s stockholders, partners or other equity holders, but only, in the
case of clauses (1), (2), (4) and (5) if the permitted transferee executes a
joinder to this Agreement pursuant to which such transferee agrees to become a
party hereto and be subject to the restrictions applicable to such Stockholder
hereunder. Any Transfer in violation of this Section 6(a) shall be null and void
ab initio. To the extent a Transfer is permitted under this Agreement, such
Transfer shall comply with all applicable laws.

 

(b)               Additional Shares. Prior to the Termination Date, in the event
that such Stockholder acquires record or beneficial ownership of, or the power
to vote or direct the voting of, any additional Liberty Shares or other voting
interests with respect to Liberty, such Liberty Shares or such other voting
interests shall, without further action of the parties, be deemed Covered Shares
and subject to the provisions of this Agreement, and the number of Liberty
Shares held by such Stockholder set forth on Schedule A hereto will be deemed
amended accordingly and such Liberty Shares or such other voting interests shall
automatically become subject to the terms of this Agreement. Each Stockholder
shall promptly notify Liberty in writing of any such event.

 

(c)               Agreement Not to Tender. Each Stockholder agrees that neither
it nor any of its Affiliates shall tender or otherwise sell any of its or such
Affiliate’s Liberty Shares in the Tender Offer without the prior written
authorization of the Special Committee.

 

Section 7.               Stockholder Capacity. This Agreement is being entered
into by each Stockholder solely in such Stockholder’s capacity as a stockholder
of Liberty, and nothing in this Agreement shall restrict or limit the ability of
any Stockholder or any of its Representatives to take any action in its capacity
as a director or officer of Liberty or any of its Subsidiaries or own or receive
any grants of equity interests in Liberty or any of its Subsidiaries in such
capacity. Any references to Representatives of a Stockholder in this Agreement
shall be deemed not to include Liberty, its Subsidiaries or Affiliates, or their
respective Representatives.

 



5

 

 

Section 8.               Disclosure. Each Stockholder hereby authorizes Liberty
to publish and disclose in any announcement or disclosure required by the SEC
and in the Proxy Statement or Schedule TO such Stockholder’s identity and
ownership of the Covered Shares as of the date of such announcement or
disclosure and the nature of such Stockholder’s obligations under this
Agreement.

 

Section 9.               Further Assurances. From time to time, at the request
of Liberty and without further consideration, each Stockholder shall take such
further action as may reasonably be deemed by Liberty to be necessary to
consummate and make effective the transactions contemplated by this Agreement.

 

Section 10.           Non-Survival of Representations and Warranties. The
representations and warranties of the Stockholders contained herein shall not
survive the Termination Date.

 

Section 11.           Amendment and Modification. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party and otherwise as expressly set
forth herein.

 

Section 12.           Waiver. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

 

Section 13.           Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if delivered by facsimile or e-mail (provided, that
no notice of non-delivery is generated), (b) on the first Business Day following
the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

if to Liberty, to:

 

Liberty Tax, Inc.

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

Attention: General Counsel or Legal Department

Special Committee of the Board of Directors

 



6

 

 

with a copy to:

 

Hunton Andrews Kurth LLP

951 E. Byrd Street

Richmond, VA 23219

Attention: Steven M. Haas

Email: shaas@hunton.com

 

if to a Stockholder, as set forth on Schedule A:

 

 

Section 14.           Entire Agreement; Interpretation. This Agreement (together
with the other agreements expressly referenced herein) constitutes the entire
agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings, between the parties
with respect to the subject matter hereof and thereof. Pronouns in masculine,
feminine or neuter genders will be construed to state and include any other
gender, and words, terms and titles (including terms defined herein) in the
singular form will be construed to include the plural and vice versa, unless the
context otherwise requires.

 

Section 15.           No Third Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

 

Section 16.           Governing Law; Exclusive Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, regardless of the Laws that might otherwise govern under applicable
principles of conflicts of Laws thereof. Each of the parties hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware (or in the event, but only in the
event, that such court does not have subject matter jurisdiction over such
action or proceeding, the Superior Court of the State of Delaware (Complex
Commercial Division) or, if subject matter jurisdiction over the action or
proceeding is vested exclusively in the federal courts of the United States of
America, the United States District Court for the District of Delaware) (such
courts, the “Chosen Courts”). In addition, each of the parties irrevocably (a)
submits itself to the exclusive jurisdiction of the Chosen Courts for the
purpose of any Claim directly or indirectly based upon, relating to or arising
out of this Agreement or any of the transactions contemplated herein, or any
related agreement, certificate or other document delivered in connection
therewith or the negotiation, execution, interpretation, enforcement or
performance hereof or thereof, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from the
Chosen Courts and (c) agrees that it will not bring any action relating to this
Agreement or the transactions contemplated herein in any court other than the
Chosen Courts. Each of the parties hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any claim
with respect to this Agreement or any of the transactions contemplated herein,
or any related agreement, certificate or other document delivered in connection
therewith or the negotiation, execution, interpretation, enforcement or
performance hereof or thereof, (x) any claim that it is not personally subject
to the jurisdiction of the Chosen Courts for any reason other than the failure
to serve in accordance with this Section 16, (y) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in the Chosen Courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (z) to the fullest extent permitted by
the applicable Law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter of this
Agreement, may not be enforced in or by such courts. To the fullest extent
permitted by law, each of the parties hereby irrevocably consents to service
being made through the notice procedures set forth in Section 13 and agrees that
service of any process, summons, notice or document by email or mail to the
respective addresses set forth in Section 13 shall be effective service of
process for any Claim in connection with this Agreement or the Transactions.
Nothing in this Section 16 shall affect the right of any party to serve legal
process in any other manner permitted by Law.

 



7

 

 

Section 17.           Assignment; Successors. Except as otherwise expressly
contemplated by Section 6(a), neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void ab initio. Subject to the
immediately preceding sentence, this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

Section 18.           Enforcement. The parties hereto agree that irreparable
damage would occur and that they would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement without proof of actual damages and
without the posting of any bond or other security, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 19.           Severability. Whenever possible, each provision or portion
of any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 20.           Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 21.           Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties; provided, however, that
if any of the Stockholders fail for any reason to execute this Agreement, then
this Agreement shall become effective as to the other Stockholders who execute
this Agreement.

 



8

 

 

Section 22.           Facsimile, .pdf or Other Electronic Signature. This
Agreement may be executed by facsimile, .pdf or other electronic signature and a
facsimile, .pdf or other electronic signature shall constitute an original for
all purposes.

 

Section 23.           No Presumption Against Drafting Party. Each of the parties
to this Agreement acknowledges that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

Section 24.           Several Liability. Notwithstanding anything contained in
this Agreement to the contrary, (a) the obligations and liabilities of each
Stockholder hereunder are several and not joint, and (b) no Stockholder shall
have any obligation or liability in respect of any actions taken or not taken or
any claims made against any other Stockholder.

 

[Signature Pages Follow]

 

 

 

 

 



9

 

 

IN WITNESS WHEREOF, Liberty and the Stockholders have caused to be executed or
executed this Agreement as of the date first written above.

 

Liberty:

 

LIBERTY TAX, INC.

 

By: /s/ Michael S. Piper

Name: Michael S. Piper

Title: Chief Financial Officer

 

 



Stockholders:



 



Bryant R. Riley

 



By: /s/ Bryant R. Riley

Name: Bryant R. Riley

 

 

B. RILEY FINANCIAL, INC.



 

By: /s/ Bryant R. Riley

Name: Bryant R. Riley

Title: Co-Chief Executive Officer

 

 

BRC PARTNERS OPPORTUNITY FUND, L.P.



 

By: BRC Partners Management GP, LLC, its General Partner

 

By: /s/ Bryant R. Riley

Name: Bryant R. Riley

Title: Chief Executive Officer

 

 

BRC PARTNERS MANAGEMENT GP, LLC



 

By: /s/ Bryant R. Riley

Name: Bryant R. Riley

Title: Chief Executive Officer

 

 



[Signature Page to B. Riley Voting and Support Agreement]



 

 

 

B. RILEY CAPITAL MANAGEMENT, LLC

 



By: /s/ Bryant R. Riley

Name: Bryant R. Riley

Title: Chief Executive Officer

 

 

B. RILEY FBR, INC.



 

By: /s/ Bryant R. Riley

Name: Bryant R. Riley

Title: Executive Officer

 

 

DIALECTIC ANTITHESIS PARTNERS, LP



 

By: /s/ John Fichthorn

Name: John Fichthorn

Title: Portfolio Manager

 

 

 

 

 



[Signature Page to B. Riley Voting and Support Agreement]



 



 

Schedule A



 

Stockholder Name Number of Owned Shares

BRYANT R. RILEY

 

0

B. RILEY FINANCIAL, INC.

 

2,005,353

BRC PARTNERS OPPORTUNITY FUND, L.P.

 

475,000

BRC PARTNERS MANAGEMENT GP, LLC

 

0

B. RILEY CAPITAL MANAGEMENT, LLC

 

0

B. RILEY FBR, INC.

 

475,375

DIALECTIC ANTITHESIS PARTNERS, LP

 

150,000

BR DIALECTIC CAPITAL MANAGEMENT, LLC

 

0

 

Notice Information for each Stockholder:

 

c/o B. Riley Financial, Inc.

21255 Burbank Boulevard, Suite 400

Woodland Hills, CA 91367

(818) 884-3737

 

 

 

A-1



 

